Citation Nr: 0501674	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  95-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
thigh.

2.  Entitlement to a disability rating in excess of 40 
percent for back pain syndrome, prior to January 7, 1997.

3.  Entitlement to a disability rating in excess of 40 
percent for mechanical low back pain with traumatic 
degenerative changes and radiculopathy, from January 7, 1997.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that in pertinent part, 
denied the veteran's claims of entitlement to increased 
ratings for residuals of a shell fragment wound to the right 
wrist and for a back disability.  The veteran perfected a 
timely appeal.  In May 1998, the case was remanded to the RO 
for additional development.

It is noted that, by decision issued in June 2000, the Board 
denied the veteran's increased rating claim for residuals of 
a shell fragment wound to the left thigh, evaluated the 
veteran's back pain syndrome as 40 percent disabling prior to 
January 7, 1997, and evaluated the veteran's mechanical low 
back pain with traumatic degenerative changes and 
radiculopathy as 40 percent disabling from January 7, 1997.  
In July 2001, the United States Court of Appeals for Veterans 
Claims (hereinafter, the "Court") vacated and remanded the 
Board's June 2000 decision.  The Board remanded these claims 
to the RO for additional development in August 2002.  
Following the completion of this additional development, the 
Board issued a decision in September 2003 denying all of the 
veteran's increased rating claims.  In an Order issued in 
July 2004, the Court vacated the Board's September 2003 
decision and remanded the case to the Board for appropriate 
action consistent with the matters raised in the Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board observes that, in the Joint Motion 
for Remand filed at the Court in July 2004, it was noted that 
the VA examiners who conducted the veteran's most recent VA 
orthopedic examination in February 2003 and his most recent 
VA neurological examination in March 2003 had failed to 
comply with the terms of the Board's August 2002 remand.  In 
that remand, the Board had requested that the veteran receive 
updated VA neurological and orthopedic examinations.  
Specifically, the Board asked the VA examiners to address a 
series of detailed questions regarding the veteran's current 
orthopedic and neurological disorders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Therefore, and pursuant to the 
Court's July 2004 order, the veteran should be scheduled for 
updated VA neurological and orthopedic examinations in order 
to determine the current nature and severity of his shell 
fragment wound to the left thigh and his back disability.  In 
this regard, a copy of the Board's August 2002 remand must be 
provided to the examiner(s) at each of these examinations.

With respect to the veteran's increased rating claims for a 
back disability, the Board also observes that, while the 
veteran's appeal was pending before the Court, new rating 
criteria for evaluating back disabilities became effective.  
See 68 Fed. Reg. 51456 (Aug. 27, 2003).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, on remand, the RO must 
evaluate the veteran's increased rating claims for a back 
disability from the effective date of the new criteria under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.


Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a copy of the 
revised rating criteria for evaluating 
spine disabilities found in the VA 
Schedule for Rating Disabilities.  See 68 
Fed. Reg. 51456 (Aug. 27, 2003).

2.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, who treated him for the left thigh 
disability or the low back disorder since 
March 2003.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA orthopedic and neurological 
examinations to determine the current 
nature and severity of the residuals of a 
shell fragment wound to the left thigh 
and the mechanical low back pain with 
traumatic degenerative changes and 
radiculopathy.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners.  A copy of the Board's August 
2002 remand also must be provided to the 
examiner(s) for review at each 
examination.  

The examiner(s) should conduct each of 
these examinations and, based on the 
results of each examination, a review of 
the medical evidence of record, and sound 
medical principles, provide opinions 
regarding the current nature and severity 
of the veteran's residuals of a shell 
fragment wound to the left thigh and the 
back disability.  The examiner(s) must 
address all questions noted in the 
Board's August 2002 remand.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
report of each examination.

4.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

5.  Then, the RO should re-adjudicate the 
appellant's claims of entitlement to a 
disability rating in excess of 30 percent 
for residuals of a shell fragment wound 
to the left thigh, entitlement to a 
disability rating in excess of 40 percent 
for back pain syndrome prior to January 
7, 1997, and entitlement to a disability 
rating in excess of 40 percent for 
mechanical low back pain with traumatic 
degenerative changes and radiculopathy in 
light of all relevant evidence and 
pertinent legal authority, including any 
revised rating criteria.  The RO should 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, to include any 
revised rating criteria.  They should be 
given a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


